Citation Nr: 0509515	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-26 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the appellant is entitled to an apportionment of the 
veteran's Department of Veterans Affairs (VA) disability 
compensation benefits.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 Special 
Apportionment decision of the VA Regional Office (RO) in St. 
Paul, Minnesota, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The appellant has filed a claim of entitlement to an 
apportionment of the veteran's VA disability compensation 
benefits.  A preliminary review of the record discloses that 
the matter is not ready for appellate disposition and must be 
remanded for the reasons delineated below.

First, it appears that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA) does not apply to this case as the statute at issue in 
this case is found in chapter 53 of title 38 of the U.S. Code 
and the notice and duty to assist provisions of the VCAA are 
relevant to a different chapter of title 38.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  However, a claim for 
an apportionment is a "contested claim" and is subject to 
special procedural regulations.  See 38 U.S.C.A. § 7105A 
(West 2002).  Under 38 C.F.R. § 19.100 (2004), all interested 
parties will be specifically notified of the action taken by 
the agency of original jurisdiction in a simultaneously 
contested claim and of the right and time limit for 
initiating an appeal, as well as hearing and representation 
rights.

The Board notes that it does not appear that the veteran was 
provided with a statement of the case (SOC) or the relevant 
content of the appellant's substantive appeal as is required 
under 38 U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 19.101, 19.102.  
This must be accomplished.

Second, in February 2002, the RO denied the apportionment 
claim on the basis that the veteran contributed $175.00 per 
month for the support of his spouse, and, thus, any 
apportionment would create an undue hardship on the veteran.  
The appellant contends upon appeal that she does not receive 
any money from the veteran.  Further, the veteran has 
indicated that he and the appellant are in the middle of a 
divorce.  It is not clear from the record whether the divorce 
has become final.

Veterans benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a).  A "general" 
apportionment may be paid if the veteran is not residing with 
his or her spouse or if his or her children are not residing 
with the veteran and the veteran is not reasonably 
discharging his responsibility for the spouse's or the 
children's support.  No apportionment will be made where the 
veteran is providing for dependents.  38 C.F.R. § 3.450. 

A "special" apportionment may be paid where hardship is shown 
to exist but compensation may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
of the individual case as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration is to be 
given to such factors as the amount of VA benefits payable, 
other income and resources of the veteran and those 
dependents in whose behalf the apportionment is claimed, and 
the special needs of the veteran, his or her dependents and 
the apportionment claimants. 

Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him 
while apportionment of less than 20 percent of his benefits 
would not provide a reasonable amount for any apportionee.  
38 C.F.R. 
§ 3.451.  A veteran's benefits will not be apportioned where 
the total benefit payable to the disabled person does not 
permit payment of a reasonable amount to any apportionee.  38 
C.F.R. § 3.458(a).

Upon remand, AMC should contact the veteran and ask that he 
provide proof of, i.e. cancelled check, money order receipt, 
etc., the $175.00 monthly support paid to the Appellant. AMC 
should also contact the veteran and ascertain whether the 
divorce between him and the appellant is final.  If so, the 
veteran should provide a certified copy of the divorce 
decree. 

Finally, the veteran was married three times prior to his 
most recent marriage to the appellant.  While various VA 
Forms 21-686c, Declaration of Status of Dependent Forms, have 
indicated that the marriages were terminated by divorce, 
there are no copies of divorce decrees in the claims folder.  
The AMC should obtain copies of the following divorce 
decrees: MJK (initials) married January 1991 in Watertown, 
South Dakota, and divorced May 1991 in St. Paul Minnesota; 
and GML (initials) married September 1975 in Minneapolis, 
Minnesota, and divorced August 1984 in Minneapolis, Minnesota  
(See VA Form 21-686c received March 1999).  

The veteran was also married to MEL (initials) on January 6, 
1968, in Anoka County, Minnesota, and divorced July 1975 in 
Henn. County.  (See VA Form 21-526 received February 1989)  
There is no copy of this divorce decree in the file.  
Similarly, the appellant was previously married to TRL 
(initials) in August 1971 in Minneapolis, Minnesota, and 
divorced in June 1982, in Minneapolis, Minnesota.  There is 
also no copy of this divorce decree in the file.  The AMC 
should also attempt to obtain copies of the aforementioned 
divorce decrees.         

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  VBA should provide the veteran and 
his representative with a copy of the 
July 2003 SOC and a copy of the substance 
of the appellant's September 2003 
substantive appeal in accordance with 38 
U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 
19.101, 19.102.  The veteran should be 
afforded an appropriate period of time in 
which to respond. 

3.  AMC should contact the veteran and 
ask that he provide proof of the $175.00 
monthly support paid to the Appellant.  
He should be notified that such proof 
could consist of copies of cancelled 
checks, money order receipts, or a court 
order. 

4.  AMC should also contact the veteran 
and ascertain whether the divorce between 
him and the appellant is final.  If so, 
the veteran should provide a certified 
copy of the divorce decree. 

5.  AMC should obtain copies of the 
following divorce decrees of the veteran: 
from MJK (initials) married January 1991 
in Watertown, South Dakota, and divorced 
May 1991 in St. Paul Minnesota; from GML 
(initials) married September 1975 in 
Minneapolis, Minnesota, and divorced 
August 1984 in Minneapolis, Minnesota; 
and from MEL (initials) married January 
6, 1968, in Anoka County, Minnesota, and 
divorced July 1975 in Henn. County. 

6.  AMC should obtain copies of the 
following divorce decree of the 
appellant: married to TRL (initials) in 
August 1971 in Minneapolis, Minnesota, 
and divorced in June 1982, in 
Minneapolis, Minnesota.  

7.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate whether the appellant is 
entitled to an apportionment of the 
veteran's VA disability compensation 
benefits.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until the AMC notifies her.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


